Opinion by
Me. Justice Bok,
This case involves petitions to contest an election, under the Election Code, Act of June 3, 1937, P. L. 1333, Art. XVII, §§1711 and 1751; 25 PS §§3291 and 3431.
The election in question was for certain municipal offices, specifically those of city treasurer and school director in Wilkes-Barre, Luzerne County. Out of about 25,000 votes cast, candidate Goeckel emerged with a plurality of 111 votes over appellant Noonan for city treasurer, and candidate Valenti had a plurality of 53 votes over appellant Cooney for school director.
The successful candidates filed motions to quash the petitions, which alleged the illegal assistance of voters and prayed that the election of Goeckel and Valenti be set aside in favor of appellants. The court below, with President Judge Aponick dissenting, granted the motions and quashed the petitions. Noonan and Cooney, with one of the signatory petitioners, have appealed.
The petitions aver illegal assistance to 165 voters in twelve election districts of the city. Of these, five voters were alleged not to have been qualified voters in the district where they voted: these will be disregarded because they are in different case from the remaining 160, as will appear, and because they are too few to change the election even if their votes were rejected. The petitions ask us to disallow the vote in six election districts and to reject the 160 votes, either of which would tip the scales of election in favor of appellants.
The petition consists of 111 paragraphs. These fall into a pattern of allegation covering, with one exception, the twelve election districts involved. A sample follows: “100. That in accordance with a settled course of conduct, the aforesaid individual did on November *5103, 1959, at the polling places in the 16th Ward — 1st District of Wilkes-Barre City assist the number of voters hereinafter set forth in the casting of their vote, which assistance by him was rendered in a manner contrary to the provisions of the Election Laws providing for ‘Assistance in Voting,’ to wit: Rocco Grant — upwards of 5 voters.
“101. That hereinafter set forth is a list of 5 electors of Wilkes-Barre City who were voted by means of assistance contrary to the provisions of the Election Laws providing for ‘Assistance in Voting’.” (List follows )
The one exceptional district was covered by this allegation: “51. That voters were assisted, but no list of assisted voters was kept or returned, contrary to the provisions of the election laws.”
At the end of the petition there are several general allegations, the only one of which presently germane is 102, which reads: “That all of the aforesaid illegal, false, fraudulent, and untrue votes set forth in each of the districts aforesaid accrued to the benefit of Frank A. Goeckel and were cast for Frank A. Goeckel.”
It should be obvious that the petition falls far short of legal requirements. The candidates-elect were entitled to know what charges they faced, but all that the petition vouchsafes them is the general allegation that 160 voters were illegally assisted. There is no mention of how or in what particular the Election Code was violated. The petition is as vulnerable as a complaint would be if it said only that “the aforesaid contract was illegally violated” or that “the aforesaid automobile was negligently driven.”
We said in Newport Township Election Contest, 384 Pa. 474 (1956), 121 A. 2d 141: “A complaint of an undue and illegal election or a false return must be *511stated with clearness and precision and the petitioners held to dne diligence to ascertain and specify the facts which, if sustained by proof, would require the court to set aside the result of the election. See also Pennsylvania Election Code of 1937, P. L. 1333, 25 PS 3456.”
Section 1756 of the Code, referred to in the Newport case, requires: “The petition shall concisely set forth the cause of complaint, showing wherein it is claimed that the primary or election is illegal.”
Such concision does not mean merely that illegal assistance shall be alleged as a cause of the illegality of the election: the specific acts of illegal assistance must be shown. In Election Cases, 65 Pa. 20 (1870), Mr. Justice Agnew described the petition to contest as follows: “It sets forth in befitting terms the general election of 1868, the persons voted for, the number of votes returned for each, and the majority for the persons returned; charges an undue election and false returns, alleges the election of the opponent, and sets forth the grounds of the illegality of the election. It charges that the officers of the election fraudulently conducted and carried on the election, with a wilful disregard of all the requirements of the law, and then specifies their various fraudulent acts by means of which the fraud was perpetrated, and illegal votes suffered to be cast for the persons named.”
The petition in Election Cases specified that the election officers let fifty or more listed persons who were not qualified vote for a certain candidate, refused to check names on an official list, and thus failed to make a list of electors who had voted, refused to receive proof of qualifications of challenged voters, and received the unqualified votes of non-resident voters.
The petition before us does not begin to attain guch specificity. Yet Section 1218 of the Code, 25 *512P.S. §3058, contains precise regulations covering assistance to voters.
In Pazdrak’s Contested Election, 288 Pa. 585 (1927), 137 A. 109, the petition contained the following allegation: “(a) A large number of people in said district voted for the said Michael Pazdrak who were not qualified voters in that a large number, 50 in all, had not paid a state and county tax as required by law; a large number, 23 in all, were not naturalized citizens of the United States; a large number, 25 in all, had not lived in the election district a sufficient length of time to qualify as legal voters therein, a large number voted upon forged and fraudulent tax receipts.”
Since there is no allegation in the instant petition that any voter acted illegally or that his vote was not cast according to his will, we cannot allow the carelessness or even fraud of the election officers to defeat the election and frustrate the will of the electorate. This can be done only when the illegal acts are so irregular and the election so infected with fraud that the result cannot be ascertained: Contested Election of E. R. Wheelock, 82 Pa. 297 (1876) ; Fish’s Election, 273 Pa. 410 (1922), 117 A. 85; Gollmar’s Election Case, 316 Pa. 560 (1934), 175 A. 510.
It is trite to say that the right to vote is basic among our liberties and is not lightly to be impaired: Norwood Election Contest Case, 382 Pa. 547 (1955), 116 A. 2d 552; Bauman Election Contest Case, 351 Pa. 451 (1945), 41 A. 2d 360.
Society’s weapon against election frauds is the power to arrest those who violate the Code. Election officers allowing unlawful assistance are subject to fine and imprisonment: Section 1831 of Art. XVIII of the Election Code, 25 P.S. §3531. Any voter voting with knowledge that he does not have all the qualifica*513tions of an elector is also subject to criminal sanctions in Section 1833, 25 P.S. §3533.
In Ayre’s Contested Election, 287 Pa. 135 (1926), 134 A. 477, we said: “ ‘An election is not to be held void for mere irregularities in tbe conduct of tbe election, even though the election officers may be subject to punishment for misconduct; the rights of voters are not to be prejudiced by the errors or wrongful acts of election officers’: West Mahanoy Twp. Contested Election, 258 Pa. 176; see also Fish’s Election, 273 Pa. 410; Krickbaum’s Contested Election, 221 Pa. 521; Contested Election E. R. Wheelock, 82 Pa. 297; Melvin’s Case, 68 Pa. 333.” See also Eckert’s Election Case, 308 Pa. 375 (1932), 162 A. 223; Gollmar’s Election Case, supra (316 Pa. 560).
An election is not a private wrestling match between two opposing candidates but a demonstration of the public’s electoral choice, and the rights of the public are to be kept paramount: Wylie’s Appeal, 239 Pa. 510 (1913), 86 A. 1018; Moock v. Conrad, 155 Pa. 586 (1893), 26 A. 700.
The orders are affirmed.
Mr. Justice Cohen dissents.
Mr. Justice Eagen took no part in the consideration or decision of this case.